Bboyles, C. J.
1. “Even where a garnishee is in default, and a judgment is rendered against it, upon motion during the same term, setting forth good and sufficient reasons for not answering in due time, and denying indebtedness to defendant, the court is not without discretionary power to set aside the judgment and relieve the garnishee from having an injustice done to it.” Dannenberg Co. v, Adler-May Co., 137 Ga. 111, 113 (72 S. E. 906), and cit.
*825Decided June 11, 1929.
H. A. Allen, J. S. Hall, for plaintiff.
B. II. Burgess, for defendant.
2. Under tlie above-stated ruling and the facts of the instant case this court can not hold, as a matter of law, that the trial court was “without discretionary power” to set aside the judgment against the garnishee. Judgment affirmed.

Lulce and Bloodworth, JJ., ooncur.